Citation Nr: 1712066	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-47 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in July 2016 for a videoconference hearing which was held before the undersigned in December 2016.  A transcript of the hearing is associated with the Veteran's claims folder.  During the hearing, the undersigned indicated that the record would be left open for a period of 60 days in order for the Veteran to submit additional evidence.  However, no additional evidence was submitted within that time period: the Veteran later provided a March 2017 written statement wherein he indicated that he was unable to obtain any additional evidence for his ankle conditions.  

As stated in the July 2016 Board remand, relevant service treatment records were received after a March 1998 rating decision denying service connection for right and left ankle disability, and after an October 2005 administrative decision that determined that there had not been new and material evidence received to reopen the previously denied claims.  Accordingly, pursuant to 38 C.F.R. § 3.156(c) (2016), the claims for service connection for right and left ankle disability are being reconsidered.

The issues of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the Veteran's December 2016 hearing, he withdrew his appeal on the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for an acquired psychiatric disorder, to include PTSD and depression, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue of service connection for an acquired psychiatric disorder withdrawn by the Veteran during his December 2016 hearing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue and it is dismissed.


ORDER

The appeal on the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, is dismissed.



REMAND

The Veteran appeals for service connection for right and left ankle disability.  In service in December 1981, he was seen for a painful left ankle on and off for 6 months, and it was felt to be due to pes planus.  He again complained of left ankle pain in May 1982, and he was felt to have a soft tissue injury due to pes planus.  In August 1982, he complained of injury to both ankles after falling down steps.  X-rays of the ankles revealed no definite significant abnormalities, although it was felt that they might be showing a fracture of the distal tibia on the right.  The Veteran was prescribed a right posterior splint, an ace bandage for the left ankle, and crutches.  He was referred to orthopedics, where it was noted that he had severe edema of each ankle with ecchymosis of the right medial ankle.  There was severe tenderness of the deltoid ligament bilaterally.  X-rays revealed soft tissue swelling but no fractures.  The assessment was a partial tear of the superficial deltoid ligament bilaterally.  Shortly thereafter, the Veteran was very tender in the left lower leg, with bruising.  X-rays of the left leg revealed no changes since the recent X-rays in August 1982.  

June 1997 X-rays of the Veteran's ankles revealed a small exostosis arising from the distal end of the shaft of the right tibia anteriorly.  No clinical records associated with that radiographic report are of record.  

In December 2008, the Veteran complained of low back pain radiating to his right ankle.  VA X-rays from December 2008 showed mild degenerative changes of the ankles.  

The Veteran testified in December 2016 that post-service, in about 1991, he received treatment for his ankles at the Wade Park VA Medical Center.  The Veteran also testified as to ongoing current VA treatment, the records for which are not contained in his claims folder.  

A VA examiner in November 2009 reported that the Veteran's claims folder was reviewed and that it does not document any ankle fractures.  Only some ankle sprains and strains were noted.  It was noted that back in 1981 and 1982, the Veteran had some injuries to the ankles with sprain and strain.  The examiner reported that in reviewing the record and examination, any relationship of the current symptoms to the remote injuries in service is purely speculative.  No rationale was provided for the opinion, and a detailed rationale for either a nexus opinion or why a nexus opinion cannot be furnished is required.  This examination report is therefore inadequate.  

In light of the evidence and 38 C.F.R. § 3.159 (2016), the Board finds that additional development is necessary as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any additional relevant medical records, including:

a. Attempt to obtain any inpatient treatment records reported by the Veteran to have occurred in May 1982 at the McDonald Army Hospital in Fort Eustis, Virginia; and
b. Attempt to obtain any VA treatment records from the Wade Park VA Medical Center from about 1991; any clinical records associated with the June 1997 VA X-rays of the Veteran's ankles; and all updated current VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all current right and left ankle disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any right or left ankle disabilities diagnosed at any time since the current claim was filed in February 2009, and to include arthritis, are related service.  The examiner is requested to consider and discuss as necessary the in-service ankle sprains and strains.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


